NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 23, 2007*
                               Decided May 24, 2007

                                       Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. JOEL M. FLAUM, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 06-1667

KEVEN L. CARTER,                                Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of
                                                Illinois, Western Division
      v.
                                                No. 04 C 50312
RICHARD A. MEYERS, et al.,
    Defendants-Appellees.                       Philip G. Reinhard,
                                                Judge.


                                     ORDER

       Keven Carter alleged in a suit under 42 U.S.C. § 1983 that while he was a
pretrial detainee in Winnebago County, Illinois, he was assaulted by guards and
afterward denied medical care for his injuries. He sued the county sheriff, the jail
superintendent, and the one guard he could identify. The district court granted
summary judgment for the defendants, but Carter did not appeal that decision.
Instead, weeks later he filed a “motion to reconsider,” which the district court

      *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1667                                                                    Page 2

denied. Carter appeals the denial of his postjudgment motion, which we deem a
motion under Federal Rule of Civil Procedure 60(b) because Carter filed it more
than 10 business days after the entry of judgment. See Talano v. Nw. Med. Faculty
Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001); Bell v. Eastman Kodak Co., 214 F.3d
798, 800 (7th Cir. 2000).

        We review rulings on Rule 60(b) motions for abuse of discretion, Harrington
v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006), and we perceive no abuse here. In
his motion Carter argued that the entry of summary judgment should be set aside
because, he said, there were material issues of fact in dispute, discovery was unduly
limited, and another lawyer was not immediately recruited to help him after the
first lawyer enlisted by the court withdrew. Carter, who by that time had been
transferred to a state facility, also argued that his limited access to the prison law
library had hampered his ability to obtain discovery and respond to the defendants’
motion for summary judgment, and that the poor performance from his lawyers also
had kept him from fully addressing the defendants’ motion. But none of these are
valid grounds for seeking relief under Rule 60(b). See Talano, 273 F.3d at 762.
Relief under that provision is an extraordinary remedy, id., and the rule cannot be
used to resurrect arguments that could have been made on appeal or in a timely
motion for reconsideration under Federal Rule of Civil Procedure 59(e). See Tango
Music, LLC v. DeadQuick Music, Inc., 348 F.3d 244, 247 (7th Cir. 2003); Gleash v.
Yuswak, 308 F.3d 758, 761 (7th Cir. 2002), Bell, 214 F.3d at 801-02.

      Accordingly, the judgment of the district court is AFFIRMED.